     Case 2:20-cv-02830-LMA-MBN Document 19-2 Filed 03/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

THERESA SCHULTZ                       *
                                      *             CIVIL ACTION NO.: 20-cv-02830
     Plaintiff,                       *
                                      *             DISTRICT JUDGE:
VERSUS                                *             LANCE M. AFRICK
                                      *
ROUSE’S ENTERPRISES, L.L.C.           *             MAGISTRATE JUDGE:
                                      *             MICHAEL B. NORTH
     Defendant.                       *
                                      *
* * * * * * * * * * * * * * * * * * * *

                                 NOTICE OF SUBMISSION

       Defendant, Rouse’s Enterprises, L.L.C., hereby provides notice that the foregoing Motion

to Strike Second Report of Dr. Lacy H. Sapp Ph.D. shall be submitted for decision to the Honorable

Lance M. Africk, United States District Court Judge, on April 21, 2021 at 9:00 a.m.



                                             Respectfully submitted,

                                             COTTEN SCHMIDT, L.L.P.

                                             /s/ Cody J. Acosta__________________
                                             LAWRENCE E. ABBOTT #02276
                                             PAUL M. LAVELLE               #08692
                                             CHRISTINE C. BRUNEAU #25366
                                             CODY J. ACOSTA                #37005
                                             650 Poydras St., Suite 1950
                                             New Orleans, Louisiana 70130
                                             Telephone: (504) 568-9393
                                             Fax: (504) 524-1933
                                             Attorneys for Rouse’s Enterprises, L.L.C.


Dated: March 29, 2021




                                                1
